Citation Nr: 1722976	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation for lumbosacral strain with degenerative joint disease (low back disability) in excess of 10 percent from May 7, 2005, to January 21, 2016, and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation for bilateral pes planus, right and left foot sprain (feet disability) in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2001 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The September 2009 rating decision continued both the low back and feet disabilities at 10 percent disabling, effective May 7, 2005.  However, in the July 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the low back disability to 20 percent disabling, effective January 22, 2016.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.

The Veteran had a Board hearing scheduled for March 2017, but withdrew his hearing request in January 2017.  As such, no hearing was held and no transcript exists.

The issue of entitlement to an evaluation for low back disability in excess of 10 percent from May 7, 2005, to January 21, 2016, and in excess of 20 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From May 7, 2005, to August 19, 2009, the Veteran's feet disability has been manifested, in pertinent part, by the following bilaterally: slight overpronation, with slight inward bowing of the Achilles tendon; no pain upon manipulation of the Achilles tendon; no calcifications; full range of motion of the metatarsophalangeal joints without pain; and tenderness to palpation in the plantar aspect of his feet and heels.  These manifestations most nearly approximate the criteria for a 10 percent disability rating.

2.  From August 20, 2009, to January 21, 2016, the Veteran's feet disability has been manifested, in pertinent part, by the following bilaterally: pain with palpation to the plantar fascia along the medial bands and at its insertion to the calcaneus; hypermobile flatfoot deformity with notable splaying of the first and fifth rays; hyperpronation; generalized tenderness to palpation over the dorsum of the foot and over the base of the 5th metatarsal; and callosities.  These manifestations most nearly approximate the criteria for a 30 percent disability rating.

3.  Since January 22, 2016, the Veteran's feet disability has been manifested, in pertinent part, by the following bilaterally: marked pronation; marked deformity; extreme tenderness of the plantar surfaces, not improved by orthotics; pain accentuated on use and manipulation; and weight-bearing over or medial to the great toe.  These manifestations most nearly approximate the criteria for a 50 percent disability rating.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for feet disability, from May 7, 2005, to August 9, 2009, are not met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2016).

2.  The criteria for an evaluation of 30 percent for feet disability have been most nearly approximated from August 10, 2009, to January 21, 2016.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).

3.  The criteria for an evaluation of 50 percent for feet disability have been most nearly approximated since January 22, 2016.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's feet disability is currently rated at 10 percent disabling.  A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  See 38 C.F.R. § 4.71a, DC 5276.  A 50 percent rating is warranted for pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

Based on the objective evidence of record, the Board finds that entitlement to an evaluation for feet disability in excess of 10 percent is not warranted before August 20, 2009; however, the Board finds that a 30 percent evaluation is warranted from August 20, 2009, to January 21, 2016, and a 50 percent evaluation is warranted thereafter. 

May 7, 2005, to August 9, 2009

A January 2006 VA examination report states, in pertinent part, that the Veteran's feet disability was manifested by the following bilaterally: slight overpronation, with slight inward bowing of the Achilles tendon; no pain upon manipulation of the Achilles tendon; no calcifications; full range of motion of the metatarsophalangeal joints without pain; and tenderness to palpation in the plantar aspect of his feed and heels.  The examiner diagnosed the Veteran with bilateral foot sprain.  The weight of the evidence suggests that the Veteran's disability was not as severe as contemplated by a 30 percent rating.  As such, the Board finds that the Veteran's manifestations recorded in the January 2006 record more nearly approximate a 10 percent rating.

August 10, 2009, to January 21, 2016

An August 10, 2009, record from Chillicothe VAMC noted, in pertinent part, that the Veteran's feet disability was manifested by the following bilaterally: pain with palpation to the plantar fascia along the medial bands and at its insertion to the calcaneus; hypermobile flatfoot deformity with notable splaying of the first and fifth rays; and hyperpronation.  The physician noted July 2009 x-rays indicating bilateral pes planus, heel spur plantar left calcaneus, and splayfoot deformity.  

However, the Veteran was afforded a VA examination on August 20, 2009, (shortly after the August 2009 evaluation discussed above) to determine the nature and severity of his feet disability.  In pertinent part, the Veteran's feet disability was manifested by the following bilaterally: generalized tenderness to palpation over the dorsum of the foot and over the base of the 5th metatarsal; no painful motion, swelling, instability, weakness; no pain on manipulation; and no pronation.  Additionally, the left foot had a reduction of the arch with a measurement of approximately 10 mm, but no misalignment of the Achilles tendon.  The left foot also had callous build up on the surface of the great toe and over the heel.  The left arch, with weight bearing, measured approximately 15 mm and there was no misalignment of the Achilles tendon.  The right foot also had callouses on the bottom of the great toes and heels.  Overall, the examiner assessed the Veteran's feet disability as having significant, general occupational effects, including decreased mobility, problems with lifting/carrying, decreased strength, and lower extremity pain.  

Although the August 2009 Chillicothe VAMC evaluation noted deformity, pronation, and pain, the weight of the evidence of this record alone suggests that the Veteran's disability was not as severe as contemplated by a 30 percent rating.  Further, although the August 2009 VA examination noted bilateral callosities, one descriptor of a 30 percent rating, the weight of the evidence of this examination alone suggests that the Veteran's disability was not as severe as contemplated by that rating.  However, considering that the August 2009 Chillicothe VAMC evaluation and the August 2009 VA examination were almost concurrent, the weight of the combined evidence (bilateral deformity, hyperpronation, pain with palpation, and callosities) suggests that the Veteran's disability was as severe as contemplated by a 30 percent rating during this time period.  As such, the Board finds that the Veteran's combined manifestations, as recorded in the two, August 2009 records, most nearly approximate a 30 percent rating as of August 20, 2009.

A higher rating of 50 percent is not warranted because the evidence shows that the Veteran does not demonstrate pronounced flat feet during this time period, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation that is not improved by orthopedic shoes or appliance.

January 22, 2016, forward

In January 2016, the Veteran was afforded a VA examination to determine the current nature and severity of his feet disability.  In pertinent part, the Veteran's feet disability was manifested by the following bilaterally: marked pronation; marked deformity; extreme tenderness of the plantar surfaces, not improved by orthotics; pain accentuated on use and manipulation; and weight-bearing over or medial to the great toe.  As the Veteran met all of the description criteria for a 50 percent rating, except marked inward displacement and severe spasm of the tendo achillis on manipulation, the Board finds that the Veteran's manifestations most nearly approximate the criteria for a 50 percent disability rating as of January 22, 2016.  This is the highest schedular rating available under the criteria of Diagnostic Code 5276.

Entire Appeal Period

With regard to the entire appeal period, while the Board discussed in most detail the results contained on the VA examination reports, the Veteran's lay statements as well as treatment records with regard to the feet were also reviewed and considered.  However, they show symptomatology substantively identical to that shown in the examination reports and, therefore, would not support higher ratings during any time period than those already assigned pursuant to this decision.

Finally, the Board finds that rating the Veteran's disability under no other diagnostic code would result in a higher evaluation than those already assigned.  The only other potentially applicable diagnostic code is 5284 for other foot injuries.  The VA examination reports show that, in addition to flat feet, the Veteran had bilateral foot sprain.  However, at no point was this shown to be more than mild in its symptomatology.  As such, a rating in excess of 10 percent could not be assigned under Diagnostic Code 5284 at any point during the appeal period.  In addition, as the symptomatology overlap, a separate, compensable rating is not assignable under Diagnostic Code 5284 because that would result in unlawful pyramiding.  38 C.F.R. § 4.14.

In sum, based on the aforementioned, objective evidence of record, the Board finds that entitlement to an evaluation for feet disability in excess of 10 percent is not warranted before August 10, 2009; however, the Board finds that the Veteran's manifestations warrant a rating of 30 percent from August 10, 2009 and a 50 percent from January 22, 2016.


ORDER

Entitlement to an evaluation for feet disability in excess of 10 percent is denied before August 20, 2009, but granted at 30 disabling from August 20, 2009, to January 21, 2016, and at 50 percent disabling thereafter. 


REMAND

While the additional delay is regrettable, the Board finds that a remand is required to fairly decide the Veteran's claim.

The Veteran's low back disability is currently rated at 20 percent disabling.  However, to obtain a rating of 40 percent disabling, the medical evidence must show either: (1) favorable ankylosis of the entire thoracolumbar spine; or (2) forward flexion of the thoracolumbar spine 30 degrees or less.  See 38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine (General Formula).

In January 2016, the Veteran was afforded a VA examination to determine the current nature and severity of his low back disability.  The Veteran's initial range of motion (ROM) testing revealed forward flexion of 0 to 60 degrees, which decreased to 0 to 35 degrees after three repetitions.  As such, the Veteran fell short of the ROM criteria for the 40 percent rating.  However, the Veteran may still be eligible for the 40 percent rating based on whether he has favorable ankylosis of the entire thoracolumbar spine.  

In pertinent part, when discussing additional contributing factors of disability, the examiner noted "[l]ess movement than normal due to ankylosis, adhesions, etc." and "[i]nterference with standing."  However, later in the examination report, the examiner selected the 'no' option for ankylosis.  Because of this outcome-determinative discrepancy, clarification is required.

Accordingly, the case is REMANDED for the following action:

Seek an addendum medical opinion from the January 2016 examiner that clarifies whether the Veteran has favorable ankylosis of the entire thoracolumbar spine.

The examiner must address the discrepancy discussed in the remand body and provide an opinion as to whether the Veteran manifests ankylosis of the thoracolumbar spine.

If the January 2016 examiner is unavailable, then seek the opinion from an appropriate medical professional.

The Board defers to the discretion of the January 2016 examiner or appropriate medical professional in determining whether another examination of the Veteran is necessary to provide the requested opinion.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


